                                                                                        




                                                


 
 
 
                                                      JS-6
 
 
 
 
                        UNITED STATES DISTRICT COURT

         CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION


      Daniel Jang,

                                           Plaintiff,

                                                          Case Nos. EDCV 17-1563 JGB
                  v.                                   Kx)) (CONSOLIDATED
                                                        (KKx)  (                 W
                                                                                 WITH
                                                           EDCV 17-1585 JGB (KKx)
   Sagicor Life Insurance Company, et al.,
                                     Defendants.
                                                                JUDGMENT



      TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

            Pursuant to the Order filed concurrent herewith, the Motions for Summary

      Judgment by Defendants Sagicor Life Insurance Company, Sagicor Life Inc,

      Sagicor Financial Corporation Limited, Sagicor USA, National Life Holding

      Company, National Life Insurance Company, NLV Financial Corporation, Life

      Insurance Company of the Southwest, and National Life Group are GRANTED.

      Plaintiff Daniel Jang’s complaints against Defendants are DISMISSED.


 ///
                                                                                         




      


             Judgment is entered in favor of Defendants.
 
 
        Dated: April 25, 2019
 
                                                THE HHONORABLE
                                                       ONORABLE JESUS JESSUS G. BERNAL
                                              United States
                                                       States District Judge
 
 
 



















                                                
